Appeal from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered May 18, 1984 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to annul certain agricultural land use values promulgated by respondent State Board of Equalization and Assessment in 1983.
Judgment affirmed, without costs, upon the opinion of Justice Con. G. Cholakis at Special Term. Main, J. P., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur. [124 Misc 2d 67.] .